 1                                                   
 2  
                                                                           JS-6
 3  

 4  

 5                                                   
 6                                                   
 7                                                   
 8                        UNITED STATES DISTRICT COURT 
 9                        CENTRAL DISTRICT OF CALIFORNIA 
10

11     FRED LEE DAVIS,                                  CASE NO.  2:18­cv­06616­GW (SK) 
12                            Plaintiff,                 
13                  v.                                  JUDGMENT 
14     NANCY A. BERRYHILL,                           
15                            Defendant. 
16                             
17          
18         Pursuant to the Order Dismissing Action, IT IS ADJUDGED that the 
19 Complaint and this action are dismissed without prejudice.   

20  

21  

22 DATED: October 17, 2018                                                                   
                                                            HON. GEORGE H. WU       
23                                                          U.S. DISTRICT JUDGE 
24

25

26

27

28
